DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 25, & 26  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii (JP2014187166 A) (cited in IDS).
Regarding claim 1, Fujii et al discloses A backside illumination type solid-state imaging device (fig. 2)comprising: a first semiconductor element(2) including an imaging element (21)configured to generate a pixel signal in a unit of a pixel(3) para 4 pp. 3 and para 8 pp. 4; a second semiconductor element (7)in which signal processing circuits /(59)necessary for signal processing of the pixel signal are embedded by an embedding member(57) para 5 pp. 5, wherein the signal processing circuits (59)are laid out such that a gap between the signal processing circuits is minimized and the gap is filled with the embedding member(57);  a wire(67) that electrically connects the first semiconductor element (2) and the second semiconductor element (7), wherein the first semiconductor element (2)and the second semiconductor element(7) being stacked by oxide film (2)joining para 4 pp. 6.
Regarding claim 4, Fujii et al discloses wherein the signal processing circuits (59) include a first signal processing circuit and a second signal processing circuit, and wherein the second semiconductor element (7)has therein the first signal processing
circuit and the second signal processing circuit arranged in a juxtaposed relation in a
horizontal direction and embedded by the embedding member(57) fig. 2
Regarding claim 6, Fujii et al discloses . wherein the wire is joined by CuCu joining para 6 pp. 6.
Regarding claim 10, Fujii et al discloses wherein the embedding member(57) includes an oxide film para 11 pp. 9.
Regarding claim 25, Fujii et al discloses An imaging apparatus (fig. 2) comprising: a backside illumination type solid-state imaging device that includes; a first semiconductor element(2)  including an imaging element (21)configured to generate a pixel signal in a unit of a pixel(3), a second semiconductor element(7) in which signal processing circuits necessary
for signal processing of the pixel signal are embedded by an embedding member(57), wherein the signal processing circuits (59)are laid out such that a gap between the signal processing circuits is minimized and the gap is filled with the embedding member(57); and a wire (67)that electrically connects the first semiconductor element(2) and the second semiconductor element (7), wherein the first semiconductor element (2)and the second semiconductor element(7) are stacked by oxide film (12)joining.
Regarding claim 26, Fujii et al  discloses Electronic equipment (fig. 2)comprising:
a backside illumination type solid-state imaging device that includes;
a first semiconductor element (2)including an imaging element (21)configured to
generate a pixel signal in a unit of a pixel (3), a second semiconductor element (7)in which signal processing circuits (59)necessary for signal processing of the pixel signal are embedded by an embedding member(57), wherein the signal processing circuits are laid out such that a gap between the signal processing circuits is minimized and the gap is filled with the embedding member(57); a wire (67)that electrically connects the first semiconductor element(2) and the second semiconductor element(7), wherein the first semiconductor element (2)and the second semiconductor element(7) are stacked by oxide film (12) joining.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claim 2 is /are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (JP2014187166 A) (cited in IDS). in view of Kumar (US Pub no. 2018/0233526 A1)
Regarding claim 2, Fujii et al discloses all the claim limitations of claim 1 but
fails to teach wherein the first semiconductor element is greater than the second
semiconductor element.

However, Kumar et al discloses wafer to wafer stacking with die size adjustment
wherein first semiconductor element (1102)is greater than the second semiconductor
element (1101) [0048][0055]. It would have been obvious to one of ordinary skill in the
art before the effective filing date of the invention to modify Fujii et al with the
teachings of Kumar et al to provide a backside illuminated image sensor with ultrahigh
interconnect density.
Claim 3 & 17 is /are rejected under 35 U.S.C. 103 as being unpatentable over
Fujii (JP2014187166 A) (cited in IDS) in view of Funaki (US Pub no. 2018/0091723
Al)

Regarding claim 3, Fujii et al discloses all the claim limitations of claim 1 but
fails to teach wherein the first semiconductor element is smaller than the second
semiconductor element.

However, Funaki et al discloses an imaging device wherein the first
semiconductor element (100) is smaller than the second semiconductor element (200)
[0022][0024] fig. 1). It would have been obvious to one of ordinary skill in the art before
the effective filing date of the invention to modify Fujii et al with the teachings of
Funaki et al to accommodate peripheral circuitry
Regarding claim 17, Fujii et al et al discloses all the claim limitations of claim 1 but
fails to teach wherein the signal processing circuits include a logic circuit, a memory Circuit, a power supply circuit, an image signal compression circuit, a clock circuit, and
an optical communication conversion circuit.
Funaki et al discloses wherein the signal processing circuits (202) include a logic
circuit, a memory circuit, a power supply circuit, an image signal compression circuit, a
Clock circuit, and an optical communication conversion circuit[(0029]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fujii et al with the teachings of Funaki to perform drive control of each pixel.
Claim 11 is /are rejected under 35 U.S.C. 103 as being unpatentable over
Fujii (JP2014187166 A) (cited in IDS)in view of Yang (US Pub no. 2012/ 0098133
Al).
Regarding claim 11, Fujii et al discloses all the claim limitations of claim 1 but
fails to teach wherein the embedding member includes an organic material.
However, Yang et al discloses a metallization structure including interlevel dielectric
(160) including an organic material[0034]. It would have been obvious to one of
ordinary skill in the art before the effective filing date of the invention to modify Fujii 
et al with the teachings of Yang et al to provide electrical isolation.
Claims 13, 14, & 15 is /are rejected under 35 U.S.C. 103 as being
unpatentable over Fujii (JP2014187166 A) (cited in IDS)) in view of Yoon (US Pub
no. 2019/0103425 Ai).
Regarding claim 13, Fujii et al discloses all the claim limitations of claim 7 but
fails to teach wherein, in the second semiconductor element, in addition to the signal
processing circuits, a dummy circuit configured from a semiconductor element and
including a dummy wire is embedded by the embedding member.

However, Yoon et al discloses , in addition to a signal processing circuits(310), a
dummy circuit(320) configured from a semiconductor element and including a dummy
wire (CV2)is embedded by the embedding member(220)[0060]. It would have been
obvious to one of ordinary skill in the art before the effective filing date of the invention
to modify Fujii et al with the teachings of Yoon et al to increase heat dissipation
properties and mechanical strength.’

Regarding claim 14, Yoon et al discloses wherein a heat dissipation member
(CV2) that includes a member having a thermal conductivity higher than a
predetermined thermal conductivity and dissipates heat is stacked on a face of the second semiconductor element (200)opposite to a face on which the first semiconductor
element (100)is stacked[0056](fig. 3).

Regarding claim 15, Yoon et al discloses wherein the heat dissipation member (CV2)
includes Cu, Al[0056]
Claim 16 is /are rejected under 35 U.S.C. 103 as being unpatentable over
Fujii (JP2014187166 A) (cited in IDS)) in view of in view of Yoon (US Pub no.
2019/0103425 A1) as applied to claim 14 and further in view of Fong (US Pub no.
2018/0350785 A1).

Regarding claim 16, Fujii et al as modified by Yoon et al discloses all the claim
limitations of claim 14 but fails to teach wherein the heat dissipation member includes a
waterway for circulating cooling water.

However, Fong et al teaches an integrated circuit wherein a heat dissipation member
(cooling channels)includes a waterway for circulating cooling water[0323]. It would
have been obvious to one of ordinary skill in the art before the effective filing date of the
invention to further modify Fujii et al and Yoon et al with the teachings of Fong et al
to transfer heat away from the device.
Claim 24 is /are rejected under 35 U.S.C. 103 as being unpatentable over
Fujii (JP2014187166 A) (cited in IDS) in view of Meynants (US Pub no.
2020/0194474 At).
Regarding claim 24, Fujii  et al discloses a manufacturing method for a backside illumination type solid-state imaging device (fig. 2) that includes: a first semiconductor element (2)including an imaging element /921)configured to generate a pixel signal in a unit of a pixel (3), a second semiconductor element (7)in which signal processing circuits (59)necessary for signal processing of the pixel signal are embedded by an embedding member(57), wherein the signal processing circuits (59)are laid out such that a gap between the signal processing circuits is minimized and the gap is filled with the embedding member(67); and a wire (67) that electrically connects the first semiconductor element (2)and the second semiconductor element (7), wherein the first semiconductor element (2) and the second semiconductor element (7) are stacked by oxide film(12) joining, wherein a first wafer including the imaging element (21)formed by a semiconductor process and a second wafer in which the signal processing circuits (59)decided as a good product by electric inspection from among the signal processing circuits formed by the semiconductor process are rearranged and embedded by the embedding member, and wherein  the first  semiconductor element(2) and the second semiconductor element(7) are stacked by oxide film(12) joining such that the wire (67)between the first semiconductor element (2)and the second semiconductor element(7) is electrically connected but fails to teach  then is singulated.
However, Meynants et al discloses an image sensor that is singulated [0053]. It
would have been obvious to one of ordinary skill in the art before the effective filing date
of the invention to modify Fujii et al with the teachings of Meynants to complete the
fabrication process.
Allowable Subject Matter
Claims 5, 7-9, 19-23 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11,13-17,19-26  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 8/9/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813